  Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 1 of 39 PageID #: 15223


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

CHRISTIAN GEROLD TARANTINO,

            Petitioner,

vs.                                      Case No.: 2:08-cr-00655-JS
                                         (Related Case: 2:16-cv-03770-JS)

UNITED STATES OF AMERICA,

            Respondent.

 _________________________________/




       PETITIONER’S REPLY TO RESPONSE TO AMENDED SUPPLEMENTAL
                       MOTION UNDER 28 U.S.C. §2255




                                         TODD G. SCHER
                                         Law Office of Todd G. Scher, P.L.
                                         Fla. Bar No. 0899641
                                         1722 Sheridan Street, #346
                                         Hollywood, FL 33020
                                         (Tel) 754-263-2349
                                         (Fax) 754-263-4147
                                         TScher@msn.com
                                         Counsel for Petitioner
  Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 2 of 39 PageID #: 15224


                                     TABLE OF CONTENTS

Count One - Counsel Failed to Investigate Facts Showing Insufficient Evidence
of Jurisdiction …………………………………………………………………………….                                             1

Undisclosed Unwaivable Conflicts of Interest Adversely Affected the Performance of Trial
Counsel and Constitute a Per Se Violation of the Sixth Amendment Right to the Effective
Assistance of Counsel …………………………………………………………………….                                          5

Counsel Excluded Petitioner from Pre-screening Anonymous Jurors in Defiance of Court
Order ………………………………………………………………………………………                                                    9

Retrial Counsel Provided Ineffective Assistance by Failing to Recuse the Retrial Court….   11

Retrial Counsel Failed to Prevent a Conviction Based on Inadmissible Evidence …………         12

Trial Counsel’s Failure to Present Petitioner’s Testimony in Support of Suppression……      13

Conclusion …………………………………………………………………………………….                                               15

Certificate of Service ………………………………………………………………………….                                       15
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 3 of 39 PageID #: 15225




   REPLY TO RESPONDENT’S OPPOSITION TO PETITIONER’S §2255 MOTION

       Petitioner Christian Tarantino, through undersigned counsel, files this Reply to

Respondent’s opposition to his “Amended Supplemental Motion” under 28 U.S.C. § 2255. The

attachments hereto are incorporated herein by specific reference.

 Count One - Counsel Failed to Investigate Facts Showing Insufficient Evidence of Jurisdiction

       Petitioner was convicted under 18 U.S.C. § 33 because counsel unreasonably failed to

investigate facts that would have shown there was insufficient proof as to the jurisdictional

element of the statute (“any motor vehicle which is used, operated, or employed in interstate or

foreign commerce”), disproven by testimony showing that the motor vehicles of “Mid-Island

Check Cashing Corp.” (Mid-Island) were only “used, operated, or employed” intrastate within

New York.

       The Opposition fails to address that Mid-Island owner Fede only testified as follows:

       “AUSA: And how did you use the armored vans? Fede: To deliver payrolls to
       certain companies around Long Island Queens. AUSA: In addition to Long Island
       and Queens, did you service any companies outside of New York State? A. No.
       AUSA: Did you ever service companies in the Port of Newark? Fede: Yes. AUSA:
       In the Port of Newark, what kind of companies did you serve? Fede: We did the
       tankers that came in from foreign countries, and we would service the ships.”
       (T.808) (3/29/2011) (emphasis and brackets added).

       Had counsel conducted a reasonable investigation or sought discovery of State records and

Mid-Island insurance records, insufficient evidence of jurisdiction would have been discovered.

Documents found post-conviction reveal that Mid-Island was a New York company never

registered in New Jersey. The Opposition does not dispute this fact previously dehors the record.

In support of his motion, Petitioner has submitted an insurance policy showing Mid-Island (and

five other check cashing companies) insured under the same policy during 1994. See Stahl Reply

Affirmation at ¶10 (attached hereto). Further, it has been discovered that Fede also owned Kayla



                                                1
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 4 of 39 PageID #: 15226




Check Cashing Company. Id. Fede only testified that an unidentified first-person plural (“We”)

served companies in the Port of Newark at an unknown date, (“AUSA: Did you ever service

companies in the Port of Newark? Fede: Yes… We did…”) (T.808), not that any Mid-Island

vehicle was “used, operated, or employed” outside of New York. See id. (“AUSA: And how did

you use the armored vans? Fede: To deliver payrolls to certain companies around Long Island

Queens. AUSA: In addition to Long Island and Queens, did you service any companies outside of

New York State? A. No.) Id.; Trial Exhibit 3-FF (June 23, 1994 Mid-Island van route intrastate

only). As the 1994 insurance policy previously dehors the record suggests, Fede could have served

the Port of Newark through six other companies.

        Rather than conceding that the record augmented by the State records and the Mid-Island

insurance records establishes insufficient evidence to establish that any Mid-Island vehicle was

ever “used, operated, or employed in interstate or foreign commerce,” the government argues that

the jurisdictional element was proven, citing an inapposite opinion issued over a dissent

(Opposition at 4) (quoting United States v. Lowe, 65 F.3d 1137, 1147-1148 (4th Cir. 1995)). The

majority in Lowe held that “[a]ll the statute [§ 33] requires is that the vehicles be ‘used’ in interstate

commerce; in other words, … the vehicles must be used in connection with or in furtherance of

the interstate market activities of the entities operating or employing the vehicles.” Id. at 1147-

1148 (brackets added). However, the case record now augmented with the evidence obtained post-

conviction, including the 1994 insurance policy, shows insufficient evidence that Mid-Island

“used” vehicles in both New York and New Jersey. But see Opposition at 5 (“The petitioner’s

argument that Mid-Island did not operate in interstate commerce simply because state corporate

records did not show registration in the state of New Jersey is irrelevant in light of the testimony

that shows the company actually serviced the Port of Newark.”) (emphasis added). Even




                                                    2
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 5 of 39 PageID #: 15227




following Lowe, the testimony only shows that Fede and an unidentified first-person plural (“We”)

served companies in the Port of Newark at an unknown date, while Fede unequivocally denied

that Mid-Island armored vans were “used” outside of New York (T.808). Petitioner also submits

that the majority opinion in Lowe should not be followed because dissenting Judge Motz correctly

read the statute. Lowe, 65 F.3d at 1150 (“The statute as interpreted by the majority would extend

the reach of Section 33 to every vehicle owned by a person or entity engaged in interstate

commerce, no matter how confined the use of the vehicle, because conceivably every such vehicle

somehow ‘furthers’ the interstate market activities of its owner. I do not believe Congress intended

to stretch the scope of Section 33 in such a manner.”).1

         The Opposition insists on misapplying the effect on interstate commerce analysis governing

review of the jurisdictional elements in other statutes. This fatal sidewalk robbery was not charged

as a violation of 18 U.S.C. § 1951(a) (“Whoever in any way or degree obstructs, delays, or affects

commerce or the movement of any article or commodity in commerce, by robbery”). The

jurisdictional element under the “Hobbs Act” can be proven if the robbery created a realistic

probability of a “de minimis” effect on commerce. United States v. Celaj, 649 F.3d 162, 168 (2nd

Cir. 2011). Had Congress wanted to draft a phrase into § 33 to cover vehicles merely used to

“affect” commerce, it could have done so. See 18 U.S.C. § 844(i) (covering vehicles “used in

interstate or foreign commerce or in any activity affecting interstate or foreign commerce”)

(emphasis added).

         The language in § 33 (“used, operated, or employed in interstate or foreign commerce”)

sets a much more restrictive jurisdictional element. The Supreme Court has noted that Congress


1
  The Opposition at 4-5, n.3, faults Petitioner for not discussing United States v. Heightland, 865 F.2d 94, 95-96 (6th
Cir. 1989) (rejecting challenge to § 33 jurisdiction where trucks transporting coal not traveling interstate, but “the first
phase” of “truck-train interstate journey”). However, Heightland analyzed an inapposite factual pattern that cannot
support an analogy to the facts of this case which did not involve an “interstate journey.”


                                                             3
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 6 of 39 PageID #: 15228




has recognized the “distinction between legislation limited to activities ‘in commerce,’ and an

assertion of its full Commerce Clause power so as to cover all activity substantially affecting

interstate commerce.” United States v. American Bldg. Maint. Indus., 422 U.S. 271, 280 (1975)

(emphasis added). The Opposition ignores the critical distinction and relies on inapposite out of

circuit opinions analyzing different federal criminal statutes with broader language defining their

jurisdictional elements (Opposition at 5) (inapposite cases cited).

         This Court instructed the jurors that “it is sufficient if the government proves beyond a

reasonable doubt that the motor vehicle was used by a company that operated in interstate or

foreign commerce.” (T.3130-3131) (5/5/2011) (emphasis added). As counsel was ineffective, the

prosecution told jurors it was not disputed that “Mid-Island Check Cashing Corporation operated

in interstate commerce.” (T.2880) (emphasis added). But for the failure to investigate, there is a

reasonable probability that § 33 charge would have been dismissed, as Mid-Island was a New York

corporation (never registered in New Jersey) that only used its vehicles within New York. As

documents previously dehors the record now suggest, Fede could have serviced companies in the

Port of Newark through at least six other companies.

         The testimony would have been insufficient evidence to prove the jurisdictional element

of § 33, if trial counsel had reasonably investigated and presented the evidence previously dehors

the record.2




2
  Undersigned counsel did represent Petitioner in his direct appeal, but, as the government well knows, he could not
have based a direct appeal argument on extra-record evidence surfacing for the first time in §2255 proceedings due to
trial counsel’s ineffectiveness (Opposition at 5, n.5). At a minimum, there is enough “good cause” to allow discovery
under Rule 6 of the Rules governing § 2255 proceedings as to this issue of jurisdictional and constitutional magnitude.
It is well-settled that insufficient evidence of federal jurisdiction is fundamental error that may be raised at any time.


                                                            4
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 7 of 39 PageID #: 15229




Undisclosed unwaivable conflicts of interest adversely affected the performance of trial counsel
and constitute a per se violation of the Sixth Amendment right to the effective assistance of counsel

         Both the original affirmation and the reply affirmation provided by Eliza D. Stahl, Esq.

reveal that James Froccaro (Froccaro) operated under undisclosed and unwaivable conflicts at trial.

Froccaro failed to disclose his simultaneous representation of Scott Mulligan (Mulligan) before

and during Petitioner’s trial (receiving a $150,000 check and more cash payments from Mulligan).

Attorney Stahl also avers that Froccaro admitted that he destroyed a blackmail letter (demanding

$500,000 from Mulligan or an incriminating tape would be delivered to the FBI), which letter had

been mailed by Vincent Gargiulo (Gargiulo) to Mulligan months before Gargiulo was murdered.

Froccaro’s failure to disclose his own destruction of evidence (benefiting his long-term client and

benefactor Mulligan) or his simultaneous representation of Mulligan before and during the trial,

has caused structural error obviating consideration of the evidence,3 but Petitioner has also shown

many instances of how the unwaivable benefactor conflict adversely affected trial performance.

Petitioner has shown “an actual conflict of interest adversely affected his lawyer's performance,”

see Cuyler v. Sullivan, 446 U.S. 335, 348 (1980), particularizing examples of the adverse effect of

the unwaivable conflicts on Froccaro’s trial performance, as self-interest and divided loyalties

prevented him from defending Petitioner by shifting blame with evidence incriminating Mulligan.4


3
  During the Curcio hearing held days before the first trial, Froccaro twice claimed that another conflict of interest
(involving the simultaneous representation of Lucchese crime family members who took credit for committing the
August 1994 murder charged against petitioner) “honestly slipped [his] mind.” See 3/15/11 transcript at p.5 (emphasis
added). Froccaro failed to disclose the unwaivable benefactor conflict as he destroyed evidence related to this case
(the blackmail letter from Gargiulo to Mulligan) and defended Mulligan before and during the first trial. See Stahl
Affirmation and Reply Affirmation. As the government distinguished the caselaw on “unwaivable” conflicts in its
request for a Curcio hearing, see Crim. Dkt. No. 189 at p.4 (discussing “very narrow category of cases” involving
“unwaivable” conflicts), Froccaro cannot be expected to voluntarily offer admissions against his interests as he failed
to disclose unwaivable conflicts. But see Opposition at 7 n.8 (noting that Petitioner has not offered an affidavit from
Froccaro admitting to his actual simultaneous representation of Mulligan during his representation of petitioner).
4
  Froccaro knew that Mulligan was a target/suspect. See 2/16/11 transcript at p.361 (FBI file showed that Mulligan
as target/suspect in murders of Julius Baumgardt and Louis Dorval); id. at p.363 (Mulligan’s DNA was subpoenaed).
Attorney Stahl also avers that Froccaro celebrated the case agent’s testimony at the Mastrangelo hearing suggesting
that Mulligan’s DNA was excluded by the FBI as of the hearing date. Id. Froccaro took credit for “clearing” Mulligan


                                                          5
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 8 of 39 PageID #: 15230




Irrespective of Froccaro’s destruction of criminal evidence, the benefactor conflict disqualified

him from defending Petitioner, as Mulligan was implicated in all the offenses on trial. Petitioner

meets the Cuyler standard, and the Second Circuit does not even require the showing where the

conflicts are unwaivable and constitute “a per se violation of the Sixth Amendment.” See United

States v. Fulton, 5 F.3d 605, 611 (2d Cir 1993) (“If the per se rule of this circuit applies in this

case, to establish a Sixth Amendment violation, Fulton need not even prove that the conflict

adversely affected the lawyer's performance as required by Cuyler.”).

         The Opposition only rebut one of the examples provided as to the adverse effect of the

conflict on Froccaro’s performance regarding Count Two, charging Louis Dorval’s murder. See

Opposition at 6-7 & n.6 (arguing that “concession to the petitioner being an accessory-after-the-

fact [based on the tape] would have led to his conviction on Counts Three and Four at the first

trial” as it would have “confirmed the motive” to murder Gargiulo who surreptitiously recorded

the incriminating tape) (brackets added). But the soothsaying fails to salvage Count Two.5

         The Opposition misconstrues Petitioner’s argument because Froccaro did not have to make

“any such concession” of motive to the jurors, see Opposition at 6-7 & n.6, to obtain a theory of

defense instruction that the jury had to acquit Petitioner if the jury found that the evidence only

sufficiently proved that he had been an “accessory-after-the-fact.” See Mathews v. United States,

485 U.S. 58, 63 (1988) (“As a general proposition, a defendant is entitled to an instruction as to

any recognized defense for which there exists evidence sufficient for a reasonable jury to find in


at the pre-trial hearing. See Stahl Affirmation. The conflict adversely affected Froccaro’s performance as he failed to
elicit an available description suggesting Mulligan played a part in the robbery instead of Petitioner. Petitioner has
presented the case agent affidavit showing that 2 witnesses standing “a few feet” from the robbery saw 2 assailants,
and Mulligan fit the description of the one who had a shotgun, identically matching his height (“six-foot-one-inch”)
and “heavy build.” Froccaro even objected to linking Mulligan to weaponry at Petitioner’s expense (T.899-917)
(3/30/11) (Froccaro objecting to any testimony that Mulligan was seen entering storage unit on June 24, 1994, where
weaponry allegedly used in June 23 robbery found on June 24); (T.932) (Petitioner was never seen at storage facility).
5
  The government’s soothsaying fails because it ignores that retrial counsel conceded that the known existence of the
tape provided “motive,” but still obtained an acquittal as to the murder of Gargiulo. (T2 1919) (5/9/12).


                                                          6
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 9 of 39 PageID #: 15231




his favor”); United States v. Varelli, 407 F.2d 735 (7th Cir. 1969) (distinguishing criminal conduct

of “accessories-after-the-fact” and aiders and abettors to conclude that defendants were merely

“accessories after-the-fact” and could not be convicted as aiders and abettors). Froccaro could

have denied Petitioner’s involvement in the murder or disposal of the body during his closing, and

still obtain the theory of defense instruction. His failure to seek the instruction cannot be excused

as a “strategic choice” given the existing evidence6 supporting the alternative exculpatory theory.

The conflict steered Froccaro toward instead attacking the integrity of the tape evidence arguably

inculpating Mulligan as a more culpable principal in the Dorval murder and exculpating petitioner

as an “accessory after the fact.” The conflict destroyed structural integrity as Froccaro had divided

loyalties and continuously refrained from adopting any trial position that was against the interests

of Mulligan, including his inexcusable choice not to seek an alternative defense theory instruction.

         The Opposition argues “there is no relief possible” with respect to Counts Three and Four,

as the jury deadlocked on those charges (Opposition at 7 n.7). But this overlooks Petitioner’s

argument that, but for Froccaro’s trial performance being adversely affected by the benefactor

conflict, Froccaro could have credibly suggested that Mulligan was the pseudonymous Synergy

gym owner “Matty Roth,” who allegedly ordered the murder of Gargiulo, and that, but for

Froccaro’s ineffectiveness during the trial, counsel would have moved to exclude inadmissible




6
  As Joseph Pistone murdered Dorval, the government submitted in final summation that petitioner “aided and abetted”
the murder. (T. 3065) (5/4/11). In his Rule 29 motion for acquittal, Froccaro argued that the tape “more appropriately”
showed Petitioner implicated as an “accessory after the fact.” (T. 2793) (4/27/11) (“the only statement in there that
could potentially be argued to implicate him in the murder or being an accessory -- I think more appropriately being
an accessory after the fact, where there is a claim that it is Mr. Tarantino speaking…”). The theory raised in the oral
Rule 29 motion was supported by the tape, but the defense theory instruction was not read to the jury because counsel
failed to request it. Froccaro had been advised Mulligan was “next on the chopping block” according to the prosecutor.
(T. 1627) (4/7/11). Simultaneously representing Mulligan during Petitioner’s trial, Froccaro chose to spare Mulligan.
When Froccaro submitted that the tape “more appropriately” showed Petitioner was an “accessory-after-the-fact,” the
prosecution responded that the testimony of Gaetano Fatato (Fatato) supported “a fair inference that Mr. Dorval was
last with Mr. Tarantino before his death” (T. 2797). Given the tape evidence, Fatato’s testimony posed no impediment
to instructing the jury to acquit if it found that Petitioner was only proven to be an “accessory-after-the fact.”


                                                          7
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 10 of 39 PageID #: 15232




post mortem coconspirator hearsay and inadmissible testimony from Petitioner’s own attorney

Melvyn Roth that impermissibly provided the “last direct link” to convict Petitioner, without which

there was insufficient admissible evidence to convict as to Counts Three and Four. Petitioner was

prejudiced because effective counsel would have successfully moved to dismiss those insufficient

charges with prejudice, barring any retrial under the Double Jeopardy Clause.                          In    light     of

Attorney Stahl’s affirmations, Froccaro was a potential witness as to Mulligan’s motive to order

the murder of Gargiulo, (Froccaro destroyed a blackmail letter sent by Gargiulo to Mulligan

demanding a $500,000 payoff or he would send an incriminating tape to FBI).7 See Fulton, 5 F.3d

at 611 (“we believe that, where there is a reasonable possibility that a witness' allegations are true

[as to an “unwaivable” conflict of interest], the district court… must assume the worst.”)

(emphasis added). The constitutional violation found here creates a structural error; therefore,

reversal is mandatory.

         In this case, “the conflict [wa]s of such a serious nature that no rational defendant would

knowingly and intelligently desire that attorney's representation... the attorney [had to] be

disqualified, regardless of whether the defendant [wa]s willing to waive his right to conflict-free

counsel.” See United States v. Schwarz, 283 F.3d 76, 95-96 (2d Cir. 2002) (brackets added).

Froccaro concealed his conflicts to avoid disqualification as the trial court would have promptly

concluded that no rational defendant would knowingly and intelligently desire such representation.



7
  Froccaro’s destruction of evidence here causes an unwaivable conflict. See Government of Virgin Islands v. Zepp,
784 F.2d 125, 136 (3d Cir.1984) (“Even if not criminally charged for such events, trial counsel could have faced
severe disciplinary consequences if it were ever known that he was involved in the destruction of evidence. American
Bar Association, Canons of Professional Ethics; Canon 15 ... In circumstances such as these, when defense counsel
has independent personal information regarding the facts underlying his client's charges, and faces potential liability
for those charges, he has an actual conflict of interest … from these facts alone there was an actual conflict of interest
which required withdrawal by trial counsel or disqualification by the court.”) (emphasis added); see also Fulton, 5
F.3d at 612 (citing United States v. Arrington, 867 F.2d 122, 129 (2d Cir.1989) (district court refused waiver and
disqualified attorney when government informed the court of an alleged plot to silence witnesses and possible
involvement of counsel)).


                                                            8
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 11 of 39 PageID #: 15233




Compare United States v. Binday, 2013 WL 1104258, at *6 (S.D.N.Y. 2013) (Judge McMahon

disqualifying counsel who disclosed unwaivable conflict on the eve of trial and ordering the firm

to fully refund the fees paid by defendant) (“I continue to find it incredible that Steptoe could have

allowed matters to evolve this far before choosing to involve the court in the situation. The firm

has known since the indictment was handed down that one or more of its clients are among the

“victims” mentioned in the indictment (and not all the victims are mentioned in the indictment).

Most law firms would have declined the representation at the outset on that basis alone.”).

        The Opposition also attempts to bootstrap an argument that the Curcio hearing held as to a

waivable conflict (disclosed by the government) shows that Petitioner cannot claim to be unaware

of his right to conflict-free counsel, see Opposition at 7-8; but that waiver was not knowing and

intelligent as to the undisclosed unwaivable benefactor conflict. See Reply Affidavit of Tarantino

at ¶¶23-35 (attached hereto). Froccaro's self-interest and divided loyalties permeated all of his trial

choices at Petitioner’s expense, and such a conflict constitutes a per se violation of the Sixth

Amendment. See United States v. Locascio,              6 F.3d 924, 932 (2d Cir.1993) (“Ethical

considerations warn against an attorney accepting fees from someone other than the client. … the

acceptance of such benefactor payments may subject an attorney to undesirable outside influence

and raises an ethical question as to whether the attorney's loyalties are with the client or the payor.”)

(quotation marks omitted).

Counsel excluded Petitioner from pre-screening anonymous jurors in defiance of Court Order

        The government sidesteps Petitioner’s argument that Froccaro entirely excluded him from

pre-screening anonymous jurors in contempt of a direct Court Order that underscored the “import

the Court placed on the petitioner’s ability to review the juror questionnaires” (Opposition at 8;

see also March 15, 2011 transcript at 40 (court directive issued after Froccaro questioned whether




                                                   9
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 12 of 39 PageID #: 15234




there was enough time to visit petitioner to review the juror questionnaires) (COURT: “So you're

definitely going to do that beforehand and see what his desires would be in terms of the type of

jury he'd like to be seated”)). Petitioner is not regurgitating his argument on appeal complaining

of his absence from only the phone conferences held to pre-screen the jurors. The Second Circuit

concluded that Petitioner “impliedly waived his right” to be present during the phone conferences

based in part on the assumption that Froccaro obeyed a direct Court Order. See United States v.

Tarantino, 617 Fed.Appx. 62, 64-65 (2d Cir. 2015). The decision was based on an incomplete

record. Id. at 65 (“On this record, it is apparent that Tarantino waived his right to be present.”).

Petitioner had the right to participate in the pre-screening of potential jurors, see Cohen v.

Senkowski, 290 F.3d 485, 489 (2d Cir. 2002) (pre-screening of jurors is material stage of trial in

which accused has constitutional right to be present), and facts previously dehors the record are

now ripe for review. See Reply Affidavit of Tarantino ¶¶36-39 (Froccaro violated the Court Order

and Petitioner was entirely excluded from pre-screening prospective anonymous jurors).

Petitioner’s exclusion during a material stage of trial in contempt of a direct Court Order

constitutes structural error affecting the integrity of the first trial. Because this case does not

involve “absence of the defendant from a peripheral proceeding of secondary importance [which]

is subject to harmless error review,” Yarborough v. Keane, 101 F.3d 894, 897-898 (2d Cir. 1996)

(brackets added), the usual prejudice analysis does not apply.

       A “defendant's absence from certain stages of a criminal proceeding may so undermine the

integrity of the trial process that the error will necessarily fall within that category of cases

requiring automatic reversal.” United States v Feliciano, 223 F3d 102, 111-12 (2d. Cir 2000). It

is unfair and unreasonable to imply waiver of the right to be present at a material trial stage from

the failure of a defendant facing three life sentences to “blow the whistle” on his own lawyer on




                                                10
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 13 of 39 PageID #: 15235




the morning of the first day of trial in the absence of any colloquy initiated by the Court, which

assumed that an officer of the court complied with its unambiguous Order underscoring the import

of the right to participate in pre-screening review of juror questionnaires. See Reply Affidavit of

Tarantino at ¶¶36-39 (explaining reasons for not exposing his trial counsel). Under the unique

circumstances of this case, Petitioner’s exclusion from that entire material stage of the trial

constitutes “structural error” not subject to harmless error analysis. All of the convictions obtained

during the first trial should be vacated.

         Retrial counsel provided ineffective assistance by failing to recuse the retrial court

         The Opposition simply ignores the facts and the law in support of Petitioner’s argument

that retrial counsel was ineffective because he failed to recuse this Court based on inferable bias

stemming from the Court impermissibly allowing a government witness to waive grand jury

indictment on an offense punishable by death, which expeditiously secured the witness for the

prosecution on the eve of a January 9, 2012 retrial. The government ignores the clear allegation

that the Court displayed “deep-seated favoritism or antagonism” on January 3, 2012, in accepting

the waiver of grand jury indictment for an offense punishable by death, disregarding the Fifth

Amendment, Fed. R. Crim. P. 7, and caselaw.8 The Court showed bias in favor of the prosecution

after presiding over the first trial by improperly accepting a waiver of grand jury for an offense

punishable by death, thus expediting the availability of a government retrial witness. Petitioner

had a fundamental constitutional right to an unbiased judge, and the ineffective failure of retrial

counsel to seek recusal caused structural error requiring vacatur the only conviction obtained after



8
  A grand jury waiver is only available in non-capital cases. See United States v. Macklin, 523 F.2d 193, 196, n.3 (2d
Cir. 1975) (“offense punishable by death requires prosecution by indictment regardless of a defendant’s waiver”)
(citing Rule 7(a)); Matthews v. United States, 622 F.3d 99, 103 (2d Cir. 2010) (court must “look to the charging
instrument to which [witness] pleaded.”).



                                                         11
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 14 of 39 PageID #: 15236




the retrial.9 See Arizona v. Fulminante, 499 U.S. 279, 290 (1991) (“trying a defendant before a

biased judge” is listed among those “constitutional errors that could not be categorized as harmless

error”); see also Offutt v. United States, 348 U.S. 11 (1954) (“[J]ustice must satisfy the appearance

of justice”).

            Retrial counsel failed to prevent a conviction based on inadmissible evidence

         The Opposition ignores the caselaw in support of Petitioner’s argument that he would have

been entitled to acquittal for insufficient evidence of the alleged conspiracy to murder Gargiulo

because purported post-mortem coconspirator hearsay testimony that “Matty Roth” obtained an

attorney for Bressman during NYPD questioning three days after the murder was inadmissible and

the client identity testimony of attorney Melvyn Roth was also inadmissible as the testimony

inserted the last “direct link” to convict petitioner casting him as the pseudonymous “Matty Roth.”

         Without the inadmissible post-mortem hearsay or the inadmissible client identity testimony

from Roth, there was insufficient evidence to convict Petitioner as a co-conspirator in the murder,

and the Court would have been obligated to dismiss with prejudice. There is no basis to contend

that either first trial counsel’s failure or retrial counsel's failure to seek the exclusion of clearly

inadmissible evidence was valid legal strategy. Ineffective counsel allowed the prosecution to run

amok with inadmissible evidence during both trials. This Court should not overlook that the

government ignores binding Second Circuit law in claiming that the “evidence of the petitioner’s

guilt was overwhelming, and the government submits the petitioner cannot show any prejudice as

a result” (Opposition at 10). But see United States v. Floyd, 555 F.2d 45, 48 (2nd Cir. 1977) (“To




9
 Petitioner respectfully requests referral of his recusal issue to the Chief Judge of the Eastern District of New York.
See United States v. Craig, 853 F.Supp. 1413, 1415 (S.D.Fla. 1994) (following long-term policy of referring recusal
motions to Chief Judge). Petitioner maintains that, but for the gross errors committed by Froccaro, the first trial of the
mistried counts related to the alleged conspiracy to murder Gargiulo would have resulted in acquittals and dismissals
barring any retrial under the Double Jeopardy Clause.


                                                           12
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 15 of 39 PageID #: 15237




include in the conspiracy an event, no matter how proximately related, occurring after the main

objectives of a conspiracy have been accomplished would unnecessarily blur the relatively clear

line drawn by the Supreme Court's decisions on this subject”); United States v. Goldberger &

Dubin, P.C., 935 F.2d 501, 505 (2d Cir. 1991) (special circumstances under which client identity

would be privileged exist when disclosure of client-identifying information would directly

incriminate the client by providing direct linkage in an existing chain of evidence presented against

the client). Without the chain of inadmissible evidence linked by the government, there was

insufficient evidence to convict the Petitioner as to the alleged conspiracy to murder.

       Trial Counsel’s Failure to Present Petitioner’s Testimony in Support of Suppression

       The Opposition dismisses as “self-serving” the version of the events offered by Petitioner

that he advised both first trial and retrial counsel he wanted to testify in support of suppression of

the tape evidence that Gargiulo had blackmailed him out of cash starting shortly after taping their

conversations in late 2000. See Reply Affidavit of Tarantino at ¶15; Stahl Reply Affirmation at

¶¶8-9 (petitioner told counsel he wanted to testify about paying Gargiulo’s tape blackmail in 2000).

       Counsel misadvised Petitioner that his pretrial testimony would be used against him at trial

on the issue of guilt, see Reply Affidavit of Tarantino at ¶16, Stahl Reply Affirmation at ¶¶8-9

(corroborating advice counsel gave Petitioner), contrary to the Supreme Court holding in Simmons

v. United States, 390 U.S. 377, 394 (1968) (“when a defendant testifies in support of a motion to

suppress evidence..., his testimony may not thereafter be admitted against him at trial on the issue

of guilt unless he makes no objection”). Under these unique circumstances, where Petitioner was

an indispensable witness uniquely positioned to establish the dispositive factual basis to suppress

the tape evidence by testifying that Gargiulo’s primary motivation at the time of making the tape

and consistently thereafter was to blackmail cash, the ineffectiveness of counsel adversely affected




                                                 13
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 16 of 39 PageID #: 15238




the outcome of the issue. See Tarantino, 617 Fed.Appx. at 65 (Second Circuit noting that district

court “specifically afforded Tarantino an opportunity to come forward with additional information

in support of his request for a hearing. As the record indicates and as the parties' supplemental

letter briefs make clear, Tarantino failed to do so.”); see also id. (“Although Gargiulo later used

the recording for blackmail, it is far from clear that blackmail was his ‘primary motivation’ or ‘a

determinative factor’ at the time he made the recording.”) (citations omitted).

       “[W]here a defendant did not testify at a suppression hearing because he relied on the

advice of counsel, the issue is best approached in terms of whether the advice was reasonable and

whether, if the advice had been different, it would have affected the outcome of the hearing.” See

Hemingway v. Henderson, 754 F.Supp. 296, 302 (E.D.N.Y.1991). Petitioner did not testify due to

the misadvice of counsel, and there is a reasonable probability his testimony would have affected

the outcome of the issue if he had been properly advised under Simmons. All of the other evidence

on Gargiulo’s intent, see Doc.510 at pp.29-44, corroborates Petitioner’s testimony and points to

the conclusion that Gargiulo had always intended to blackmail petitioner (and others) from the

moment he pressed “record.”

       It cannot be said that the exclusion of the inadmissible tape, see 18 U.S.C. § 2511(2)(d)

(recording is inadmissible if made “for the purpose of committing any criminal or tortious act”

under Title III of the Omnibus Crime Control and Safe Streets Act of 1968), would not have

affected the outcome of both trials. Had Petitioner’s testimony been provided to the district court,

it is reasonably likely that the exclusionary sanction under 18 U.S.C. § 2515 would have been

imposed here. See United States v. Lam, 271 F.Supp.2d 1182, 1186 (N.D.Cal.2003) (suppressing

tapes of unlawfully intercepted conversations pursuant to 18 U.S.C. §2515) (citations omitted).




                                                14
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 17 of 39 PageID #: 15239




                                         CONCLUSION

       For all of the foregoing reasons, Petitioner respectfully submits that the Court should vacate

all of the convictions, dismissing Count One with prejudice or ordering a retrial, ordering a retrial

under Count Two, and dismissing Count Three with prejudice or ordering a retrial. At a minimum,

this Court should hold an evidentiary hearing pursuant to 28 U.S.C. §2255.


                                              Respectfully submitted,

                                              /s/ Todd G. Scher

                                              TODD G. SCHER
                                              Law Office of Todd G. Scher, P.L.
                                              Fla. Bar No. 0899641
                                              1722 Sheridan Street, #346
                                              Hollywood, FL 33020
                                              (Tel) 754-263-2349
                                              (Fax) 754-263-4147
                                              TScher@msn.com
                                              Counsel for Petitioner

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 14th day of February 2020, I filed the above pleading

with the Clerk via CM/ECF.


                                                      /s/ Todd G. Scher
                                                      TODD G. SCHER




                                                 15
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 18 of 39 PageID #: 15240




                             ATTACHMENT A
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 19 of 39 PageID #: 15241
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 20 of 39 PageID #: 15242
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 21 of 39 PageID #: 15243
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 22 of 39 PageID #: 15244
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 23 of 39 PageID #: 15245
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 24 of 39 PageID #: 15246
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 25 of 39 PageID #: 15247
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 26 of 39 PageID #: 15248
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 27 of 39 PageID #: 15249




                             ATTACHMENT B
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 28 of 39 PageID #: 15250




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
CHRISTIAN GEROLD TARANTINO,                                            Case No.: 2:16-cv-03770-JS

                                   Petitioner,                        REPLYAFFIRMATION OF
                                                                      ELIZA D. STAHL, ESQ.
        - vs -

UNITED STATES OF AMERICA,

                                    Respondent.
----------------------------------------------------------------------X

        ELIZA D. STAHL, ESQ., an attorney at law duly licensed to practice law in New York,

affirms under the penalty of perjury as follows:

        1.       I am the managing member of The Law Office of Eliza D. Stahl, P.C., and I am

personally familiar with the facts and circumstances contained herein.

        2.       The government misstates that my Affirmation states “in a conclusory manner,

without any proof of active representation” that James Froccaro, Esq. (Froccaro) was

simultaneously representing both Christian Tarantino (Tarantino) and Scott Mulligan (Mulligan).

        3.       To the contrary, I am competent to provide my testimony presenting admissible

and direct evidence of the conflicts of interest under which Froccaro operated.

        4.       My Affirmation clearly describes and I hereby reaffirm that Froccaro and I had

multiple conversations where he admitted the dual simultaneous representation during the trial

and Mulligan’s payment of Tarantino’s legal fees – admissions made by Froccaro during routine

communication that we had discussing the payment of his legal fees and other defense costs.

These conversations were necessary as we had to make decisions about funding the defense team,

retaining experts and private investigators.
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 29 of 39 PageID #: 15251




       5.      The government notes that there is no affidavit from Froccaro admitting that he

concealed the dual simultaneous representation. A deposition or subpoena to compel testimony

will be required to obtain any admission by Froccaro against his own interests given that he even

destroyed evidence to benefit Mulligan as averred in my Affirmation and hereby reaffirmed.

       6.      To my knowledge Froccaro never provided a retainer agreement to Tarantino or

Mulligan. Yet, it is indisputable that he represented both during the first trial.

       7.      The government had full access to Mulligan, a cooperating witness, and could

have questioned him on Froccaro’s dual simultaneous representation and obtained an affidavit

from Mulligan, if he could deny that Froccaro was his lawyer at the time of Tarantino’s first trial,

deny that he was then consulting with Froccaro, or deny that he paid Froccaro’s fees, but the

government has failed to do so. The omission by the government of a Mulligan affidavit suggests

a lack of interest in the truth, and a willingness to salvage an unlawful conviction at any cost.

       8.      I can testify that I have personal knowledge that Tarantino did request that both

his first trial counsel Froccaro and his retrial counsel Stephen Rosen (Rosen) allow him to testify

in support of suppressing the tape evidence that he paid blackmail monies to Vincent Gargiulo

(Gargiulo) starting shortly after Gargiulo secretly recorded their conversations in late 2000.

       9.      Both counsel advised Tarantino that he should not testify in support of suppression

because his pretrial testimony could be used against him at trial on the issue of motive/guilt.

Before the retrial, a paralegal working for the defense brought U.S. Supreme Court caselaw, see

Simmons v. United States, 390 U.S. 377, 394 (1968), to the attention of Rosen as holding the

opposite of his advice to Tarantino, but that did not change the advice that Rosen provided to

Tarantino, who was dissuaded from offering his testimony in support of suppression by the same

misadvise given by both Froccaro and Rosen. I believe the Court would find Tarantino credible.
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 30 of 39 PageID #: 15252




       10.     Your affirmant discovered an insurance policy from a court file in civil litigation

showing Mid-Island, and five other check cashing companies, were insured under the same

policy during the relevant period of 1994. See Exhibit A (1994 insurance policy attached hereto).

Frank Fede also owned Kayla Check Cashing Corp. at the time of his testimony. See Exhibit B.

       11.     Your affirmant reasonably believes that this Affirmation is submitted at great risk,

as FBI Agent Schelhorn has previously threatened me. Indeed, in the court, during the first trial,

I confronted Agent Schelhorn about falsely suggesting to the jury facts he knew to be untrue.

Agent Schelhorn instantly turned hostile and angry, and said, “Oh yeah? You want to play that

game? Tell your husband not to get too comfortable.”

       12.     While AUSA Miskiewicz did later acknowledge in open court that “certainly the

government has never suggested that [my] husband has done anything untoward towards anyone”

(11/30/12, p.29, ll. 18-20), Agent Schelhorn’s threat was intended to intimidate and upset me.

       13.     It has been reliably reported to me that on at least one occasion, Agent Schelhorn

told someone that I am “just a housewife pretending to be a real attorney.”

       14.     Threatening my family and casting a false light upon my professional legal career

constitutes witness intimidation. It is frightening to learn that the government is willing to engage

in such misconduct against an officer of the court in good standing.

Dated: Deer Park, New York
       February 14, 2020                       Respectfully submitted,



                                               Eliza D. Stahl (2738011)
                                               The Law Office of Eliza D. Stahl, P.C.
                                               1050 Grand Boulevard
                                               Deer Park, New York 11729
                                               (631) 841-3088; (631) 841-3089 (fax)
                                               eds@stahlfirm.com
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 31 of 39 PageID #: 15253




              EXHIBIT “A”
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 32 of 39 PageID #: 15254
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 33 of 39 PageID #: 15255
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 34 of 39 PageID #: 15256




              EXHIBIT “B”
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 35 of 39 PageID #: 15257
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 36 of 39 PageID #: 15258
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 37 of 39 PageID #: 15259
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 38 of 39 PageID #: 15260
Case 2:08-cr-00655-JS Document 516 Filed 02/14/20 Page 39 of 39 PageID #: 15261
